Title: [Diary entry: 18 January 1785]
From: Washington, George
To: 

Tuesday 18th. Mercury at 50 this Morning—55 at Noon & 58 at Night. Wind Southwardly & fresh all day and now and then dripping of rain. In the evening the Clouds dispersed & the Sunset clear. Sent the dispatches which came to me yesterday to Messrs. Fitzgerald and Hartshorne (managers named in the act for improving & extending the Navigation of Potomack and) who are appointed to receive Subscriptions—that they might get copies of the Act printed and act under them.